DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
  Status of the Application
2.	Claims 1-20 are pending in this application (16/453,644) as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 02/08/2021, following the Non-Final Rejection office action dated 10/07/2020.  
	No Claim has been amended. 
(Please see page 7 of Applicant Arguments/Remarks, filed on 02/08/2021)
Applicant's submissions have been entered.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless— 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
4. 	Claims 1, 4-5, 7, 8, 11-12, 14, 17-18, and 20 are rejected under AIA  35 U.S.C. 102(a)(1) as being un-patentable by Winters et al.  (US 2014/0101149 A1; Pub. Date:  Apr. 10, 2014; Filed: Mar. 14, 2013; hereinafter Winters).

Regarding claim 1, Winters teaches: 
(Original) A computer system for monitoring application updates (See, e.g., Winters, par [0348]: “A computer system, or other computing device, may include a monitor, printer, or other suitable display for providing any of the results mentioned herein to a user.”  Also see, e.g., Winters, Fig. 1A: User System 12, Fig. 1B: Application Servers 100; par [0072]: “… As illustrated in FIG. 1A (and in more detail in FIG. 1B) user systems 12 might interact via a network 14 with an on-demand database service, which is implemented in the example of FIG. 1A as database system 16.”  Examiner Note (EN): Winters discloses: User System 12 [computer system] including a monitor for providing results to a user, interacts via a network 14 with database system 16, an on-demand database service.), the computer system comprises:

a computer having non-transitory memory for storing machine instructions that are to be executed by the computer (See, e.g., Winters, Fig. 1A: User System 12, Fig. 1B: Processor System 12A, Memory System 12B; pars [0080]-[0082]: “… each user system 12 and all of its components are operator configurable using applications, such as a browser, including computer code run using a central processing unit such as an Intel Pentium.RTM.  processor or the like. … Non-transitory computer-readable media can have instructions stored thereon/in, that can be executed by or used to program a computing device to perform any of the methods of the implementations described herein. …FIG. 1B shows that user system 12 may include processor system 12A, memory system 12B, input system 12C, and output system 12D. …”  EN: Winters discloses: As shown in FIG. 1B, user system 12 includes processor system 12A and memory system 12B, wherein Non-transitory computer-readable media have instructions stored thereon/in, that can be executed to program a computing device to perform the methods described herein.), the machine instructions when executed by the computer implement the following functions:

access a first application server of a first application to obtain first application update data on a first application website served by the first application server, the first application update data including first application data and first application version update data (See, e.g., Winters, Fig. 1B: Application servers 100; par [0077]: “In one implementation, system 16, shown in FIG. 1A, implements a web-based customer relationship management (CRM) system.  For example, in one implementation, system 16 includes application servers configured to implement and execute CRM software applications as well as provide related data, code, forms, web pages and other information to and from user systems 12 and to store to, and retrieve from, a database system related data, objects, and Webpage content.  With a multi-tenant system, data for multiple tenants may be stored in the same physical database object in tenant data storage 22, however, tenant data typically is arranged in the storage medium(s) of tenant data storage 22 so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared. …”  Also see, e.g., Winters, Fig. 1B: Application servers 100; par [0085]: “Each application server 100 may be communicably coupled to database systems, e.g., having access to system data 25 and tenant data 23, via a different network connection.  For example, one application server 1001 might be coupled via the network 14 (e.g., the Internet), another application server 100N-1 might be coupled via a direct network link, and another application server 100N might be coupled by yet a different network connection.  Transfer Control Protocol and Internet Protocol (TCP/IP) are typical protocols for communicating between application servers 100 and the database system.…”   And, Winters, Fig. 3; par [0130]: “In block 340, the feed tracked update is added to a feed for the first record.  In one implementation, adding the feed tracked update to a feed can include adding events to a table (which may be specific to a record or be for all or a group of objects), where a display version of a feed tracked update can be generated dynamically and presented in a GUI as a feed item when a user requests a feed for the first record.”  EN: Winters teaches: system 16 includes application servers configured to implement and execute CRM software applications as well as provide related data, code, forms, web pages and other information to and from user systems 12, wherein each application server 100 , the first application data and the first application version update data being structured on the first application website in a first format, a first number of locations, and/or a first webpage hierarchy (See, e.g., Winters, Figs. 1A, 1B; pars [0073]-[0074]: “…application platform 18 enables creation, managing and executing one or more applications developed by the provider of the on-demand database service, users accessing the on-demand database service via user systems 12, or third party application developers accessing the on-demand database service via user systems 12.… In systems with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level.  Thus, different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level, also called authorization.”   And, Winters, par [0077]: “…system 16, shown in FIG. 1A, implements a web-based customer relationship management (CRM) system.  … system 16 includes application servers configured to implement and execute CRM software applications as well as provide related data, code, forms, web pages and other information to and from user systems 12 …” EN: Winters teaches: In systems with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, as application platform 18 enables creation, managing and executing one or more applications developed by the provider of the on-demand database service, for users accessing the on-demand database service via user systems 12, and where system 16 includes application servers configured to implement and execute ;

access a second application server of a second application to obtain second application update data on a first application website served by the second application server, the second application update data including second application data and second application version update data (See, e.g., Winters, Fig. 1B: Application servers 100; par [0077]: “… in one implementation, system 16 includes application servers configured to implement and execute CRM software applications as well as provide related data, code, forms, web pages and other information to and from user systems 12 and to store to, and retrieve from, a database system related data, objects, and Webpage content.  With a multi-tenant system, data for multiple tenants may be stored in the same physical database object in tenant data storage 22, however, tenant data typically is arranged in the storage medium(s) of tenant data storage 22 so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared. …”  Also see, e.g., Winters, Fig. 1B: Application servers 100; par [0085]: “Each application server 100 may be communicably coupled to database systems, e.g., having access to system data 25 and tenant data 23, via a different network connection.  For example, one application server 1001 might be coupled via the network 14 (e.g., the Internet), another application server 100N-1 might be coupled via a direct network link, and another application server 100N might be coupled by yet a different network connection.  Transfer Control Protocol and Internet Protocol (TCP/IP) are typical protocols for communicating between application servers 100 and the database system.…”  And, Winters, Fig. 3; par [0130]: “In block 340, the feed tracked update is added to a feed for the first record.  In one implementation, adding the feed tracked update to a feed can include adding events to a table (which may be specific to a record or be for all or a group of objects), where a display version of a feed tracked update can be generated dynamically and presented in a GUI as a feed EN: Winters teaches: system 16 includes application servers configured to implement and execute CRM software applications as well as provide related data, code, forms, web pages and other information to and from user systems 12, wherein each application server 100 may be communicably coupled to database systems, e.g., having access to system data 25 and tenant data 23, via a different network connection, where a display version of a feed tracked update can be generated dynamically and presented in a GUI as a feed item when a user requests a feed for the first record.), the second application data and the second application version update data being structured on the first application website in a second format, a second number of locations, and/or a second webpage hierarchy, at least one of the first format, the first number of locations, and the first webpage hierarchy is different than at least one of the second format, the second number of locations, and the second webpage hierarchy (See, e.g., Winters, Figs. 1A, 1B; pars [0073]-[0074]: “…application platform 18 enables creation, managing and executing one or more applications developed by the provider of the on-demand database service, users accessing the on-demand database service via user systems 12, or third party application developers accessing the on-demand database service via user systems 12.… In systems with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level.  Thus, different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level, also called authorization.”  And, Winters, par [0077]: “…system 16, shown in FIG. 1A, implements a web-based customer relationship management (CRM) system.  … system 16 includes application servers configured to implement and execute CRM software applications as well as provide related data, code, forms, web pages and other information to and from user systems 12 …”  EN: Winters teaches: In systems with a hierarchical role ;

generating a first update database record including the first application update data, the first update database record structured differently than the first format, the first number of locations, and/or the first webpage hierarchy (See, e.g., Winters, Fig. 3; par [0130]: “In block 340, the feed tracked update is added to a feed for the first record.  In one implementation, adding the feed tracked update to a feed can include adding events to a table (which may be specific to a record or be for all or a group of objects), where a display version of a feed tracked update can be generated dynamically and presented in a GUI as a feed item when a user requests a feed for the first record.”  And, Winters, Figs. 1A, 1B; par. [0074]: “…In systems with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level.  Thus, different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level, also called authorization.”   EN: Winters teaches:  a display version of a feed tracked update can be generated dynamically and presented in a GUI as a feed item when a user requests a feed for the first record, as with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user.); and

generating a second update database record including the second application update data, the second update database record structured differently than the second format, the second number of locations, and/or the second webpage hierarchy (See, e.g., Winters, Fig. 3; par [0130]: “In block 340, the feed tracked update is added to a feed for the first record.  In one implementation, adding the feed tracked update to a feed can include adding events to a table (which may be specific to a record or be for all or a group of objects), where a display version of a feed tracked update can be generated dynamically and presented in a GUI as a feed item when a user requests a feed for the first record.”  And, Winters, Figs. 1A, 1B; par. [0074]: “…In systems with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level.  Thus, different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level, also called authorization.”   EN: Winters teaches:  a display version of a feed tracked update can be generated dynamically and presented in a GUI as a feed item when a user requests a feed for the first record, as with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user.).


Regarding claim 4, Winters teaches: 
(Original) The computer system of claim 1 (please see claim 1 rejection),
wherein the machine instructions when executed by the computer implement the further function: 
transmitting an electronic notification with at least a portion of the first application update data (See, e.g., Winters, par [0045]: “…when data such as posts  In some other implementations, a separate notification is transmitted for each such information update.”   EN: Winters teaches:  an email notification or other type of network communication may be transmitted to all users following the user, group, or object in addition to the inclusion of the data as a feed item in one or more feeds, while a separate notification is transmitted for each information update.).


Regarding claim 5, Winters teaches: 
(Original) The computer system of claim 1 (please see claim 1 rejection),
wherein the machine instructions when executed by the computer implement the further function: 
transmitting the first and second update database records to an endpoint management tool (See, e.g., Winters, Fig. 3;  pars [0119]-[0122]: “…When information is transmitted to the QFS, it may be available for use by servers within the pod 244 without using an additional database call. …As multiple users might be able to change the data of a record, it can be useful for certain users to be notified when a record is updated.  Also, even if a user does not have authority to change a record, the user still might want to know when there is an update to the record. …FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations.  Method 300 (and other methods described herein) may be implemented at least partially with multi-tenant database system 16, e.g., by one or more processors configured to receive or retrieve information, process the information, store results, and transmit the results. …”  Also see, e.g., Winters, par [0059]: “…  A record has data fields that are defined by the structure of the object (e.g., fields of certain data types and purposes).  A record can also have custom fields defined by a user.  A field can be another record or include links EN: Winters teaches:  Fig. 3 shows a method 300 for tracking updates to a record stored in a database system.  When information is transmitted to the QFS, it may be available for use by servers within the pod 244 without using an additional database call, where a record has data fields, and a field can be another record or include links thereto, thereby providing a parent-child relationship between the records.).


Regarding claim 7, Winters teaches: 
(Original) The computer system of claim 1 (please see claim 1 rejection), 
wherein the first and second applications are different than each other (See, e.g., Winters, par [0048]: “…a user may access different applications specifically configured to interact and interface with CRM databases to create, view and update records.  …”   EN: Winters teaches:  a user may access different applications specifically configured to interact and interface with CRM databases to create, view and update records.).


Claims 8 and 11-12: 
CRM Claims 8 and 11-12 are basically similar to System Claims 1 and 4-5.  
As such, Claims 8 and 11-12 are rejected, under AIA  35 U.S.C. 102(a)(1) as being un-patentable by Winters, for similar rationale. 

Claims 14, 17-18, and 20: 
Method Claims 14, 17-18, and 20 are basically similar to System Claims 1, 4-5, and 7.  
As such, Claims 14, 17-18, and 20 are rejected, under AIA  35 U.S.C. 102(a)(1) as being un-patentable by Winters, for similar rationale. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 
6. 	Claims 2-3, 6, 9-10, 13, 15-16 and 19 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Winters (US 2014/0101149 A1), in view of Prabaker et al.  (US 2012/0143917 A1; Pub. Date:  Jun. 7, 2012; Filed: Jun. 1, 2011; hereinafter Prabaker).
Regarding claim 2, Winters teaches: 
(Original) The computer system of claim 1 (please see claim 1 rejection),
Winters does not appear to explicitly teach:
wherein the first update database record includes first application update data in a first class and a second class.
However, Prabaker (US 2012/0143917 A1), in an analogous art related to social networking systems, teaches:
wherein the first update database record includes first application update data in a first class and a second class (See, e.g., Prabaker, pars [0159]-[0167]: “In one implementation, there are two types of related lists of related objects: first class lookup and second class lookup.  Each of the records in the related lists can have a different rule for whether a feed tracked update is generated for a parent record. … a first class lookup contains records of a child record that can exist by itself. … a second class lookup can have line items existing only in the context of their parent record … a change in a second class lookup can be reported on the feed of the parent. …”   EN: Prabaker teaches: a first class lookup contains records of a child record, while a second class lookup can have line items existing only in the context of their parent .
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of Winters for monitoring application updates, by incorporating the teachings of Prabaker that teaches “wherein the first update database record includes first application update data in a first class and a second class”.  A person having ordinary skill in the art would have been motivated toward such a combination, so that: a change in a second class lookup can be reported on the feed of the parent. (See, e.g., Prabaker, par [0161]).  Winters and Prabaker are analogous arts generally related to social networking systems.

Regarding claim 3, Winters and Prabaker teaches: 
(Original) The computer system of claim 2 (please see claim 2 rejection),
wherein the first class is an application version class and the second class is an application download class (See, e.g., Prabaker, pars [0159]-[0167]: “In one implementation, there are two types of related lists of related objects: first class lookup and second class lookup.  Each of the records in the related lists can have a different rule for whether a feed tracked update is generated for a parent record. … a first class lookup contains records of a child record that can exist by itself. … a second class lookup can have line items existing only in the context of their parent record … a change in a second class lookup can be reported on the feed of the parent. …”  Also see, e.g., Prabaker, par [0137]: “A second user 430 can access the new feed tracked update 3 in various ways.  In one embodiment, second user 430 can send a request 4 for the record feed.  For example, second user 430 can access a home page (detail page) of the record 425 (e.g. with a query or by browsing), and the feed can be obtained through a tab, button, or other activation object on the page.  The feed can be displayed on the screen or downloaded.”  EN: Prabaker teaches: a first class to access the new feed and a second class for the feed to be displayed on the screen or downloaded ).

Regarding claim 6, Winters teaches: 
(Original) The computer system of claim 1 (please see claim 1 rejection),
wherein the machine instructions when executed by the computer implement the further function: 

downloading the first and second update database records to an endpoint management tool (See, e.g., Winters, Fig. 3;  pars [0119]-[0122]: “…When information is transmitted to the QFS, it may be available for use by servers within the pod 244 without using an additional database call. …As multiple users might be able to change the data of a record, it can be useful for certain users to be notified when a record is updated.  Also, even if a user does not have authority to change a record, the user still might want to know when there is an update to the record. …FIG. 3 shows a flowchart of an example of a method 300 for tracking updates to a record stored in a database system, performed in accordance with some implementations.  Method 300 (and other methods described herein) may be implemented at least partially with multi-tenant database system 16, e.g., by one or more processors configured to receive or retrieve information, process the information, store results, and transmit the results. …”  Also see, e.g., Winters, par [0059]: “…  A record has data fields that are defined by the structure of the object (e.g., fields of certain data types and purposes).  A record can also have custom fields defined by a user.  A field can be another record or include links thereto, thereby providing a parent-child relationship between the records. “   EN: Winters teaches:  Fig. 3 shows a method 300 for tracking updates to a record stored in a database system.  When information is transmitted to the QFS, it may be available for use by servers within the pod 244 without using an additional database call, where a record has data fields, and a field can be another record or include links thereto, thereby providing a parent-child relationship between the records.) and … .

Winters does not appear to explicitly teach:
performing a first hash on the first update database record and a second hash on the second update database record.
However, Prabaker (US 2012/0143917 A1), in an analogous art related to social networking systems, teaches:
performing a first hash on the first update database record and a second hash on the second update database record (See, e.g., Prabaker, par [0382]: “In some implementations, the determination made at 1606 may include operations that analyze the content of the identified document file.  For example, a hash value or checksum value for the identified document file may be computed.  As another example, a feature vector for the identified document file may be determined.  These content-based determinations may vary significantly based on the type of document file identified.  Accordingly, the content-based determinations to apply to a document file may be strategically determined based on the type of document identified.”   EN: Prabaker teaches: a hash value or checksum value for the identified document file may be computed.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of Winters for monitoring application updates, by incorporating the teachings of Prabaker that teaches using the well-known technology of computing a hash value for a document file.  A person having ordinary skill in the art would have been motivated toward such a combination, as it: provides security mechanisms to keep each tenant's data separate (See, e.g., Prabaker, par [0072]).  Winters and Prabaker are analogous arts generally related to social networking systems.


Claims 9-10 and 13: 
CRM Claims 9-10 and 13 are basically similar to System Claims 2-3 and 6.  
As such, Claims 9-10 and 13 are rejected, under AIA  35 U.S.C. 103 as being un-patentable by Winters and Prabaker, for similar rationale. 


Claims 15-16 and 19: 
Method Claims 15-16 and 19 are basically similar to System Claims 2-3 and 6.  
As such, Claims 15-16 and 19 are rejected, under AIA  35 U.S.C. 103 as being un-patentable by Winters and Prabaker, for similar rationale.


				Response to Arguments
7.	The Applicant Arguments/Remarks filed on 02/08/2021, under 37 CFR 1.111 have been fully considered by Examiner but they are not persuasive to overcome the reference(s).  
Rejections under 35 U.S.C. § 102:
Claims 1, 4-5, 7, 8, 11-12, 14, 17-18, and 20:
Applicant argues, in pages 6-10:
“Claims 1, 4, 5, 7, 8, 11, 12, 14, 17, 18 and 20 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Winters (US 2014/0101149). Claims 2, 3, 6, 9, 10, 13, 15, 16 and 19 stand rejected under 35 U.S.C. § 103 as being unpatentable over Winters in view of Prabaker (US 2012/0143917). Applicant traverses these rejections because the pending claims are not disclosed or suggested by Winters and/or Prabaker.
 Claims 1, 8 and 14 are independent claims. …As recited in claims 1, 8 and 14, the first application version update data is structured on a first application website in a first format, a first number of locations, and/or a first webpage hierarchy. The independent claims generate a first update database record including the first application update data where the first update database record is structured differently than the first format, the first number of locations, and/or the first webpage hierarchy.
Neither Winters nor Prabaker disclose this subject matter of the original, pending claims. Winters and Prabaker are directed to social networking systems. Neither Winters nor Prabaker are directed to monitoring application updates as recited in the 
…
Winters disclosure of a “feed tracked update” does disclose, expressly or inherently, a first application version update data as recited in the claims. The “feed track update” does not relate in any way to an application version. The “feed track update” relates to a version of a database record. …Winters only discloses display versions of “feed track update” records; Winters does not disclose any version data associated with application servers 100. For at least this reason, Winters does not disclose, expressly or inherently, the recited first application version update data.
Prabaker does not cure the defective teachings of Winters. …
Winters also does not disclose the first application version update data being structured on the first application website in a first format, a first number of locations, and/or a first webpage hierarchy as recited in the pending claims. …
Prabaker does not cure the defective teachings of Winters. …
In light of the foregoing, Applicant respectfully submits that the pending claims are not disclosed or suggested by Winters and/or Prabaker. Therefore, Applicant respectfully requests withdrawal of the rejections and allowance of the pending claims.”



Examiner respectfully disagrees.  Examiner maintains that Winters ((US 2014/0101149 A1), teaches all limitations of independent Claim 1, as evidenced by the citations and rationale presented in rejecting Claim 1 under AIA  35 U.S.C. 102(a)(1), hereinabove, in this office action. Specifically, regarding Applicant’s argument that “Winters does not disclose, expressly or inherently, the recited first application version update data”, it is respectfully noted that, Winters (e.g., FGs. 1B, 3; pars [0077], [0085], and [0103]) discloses: system 16 includes application servers configured to implement and execute CRM software applications, each application server 100 being communicably coupled to database systems, where a display version of a feed tracked update is generated dynamically and presented in a GUI as a feed item when a user requests a feed for the first record, which inherently teaches the Claim 1 feature “access a first application server of a first application to obtain first application update data on a first application website served by the first application server, the first application update data including first application data and first application version update data”.  And, Winters (e.g., Figs. 1A, 1B; pars [0073]-[0074], [and [0077]) further discloses:  In systems with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, as application platform 18 enables creation, managing and executing one or more applications developed by the provider of the on-demand database service, which inherently teaches the Claim 1 feature “the first application data and the first application version update data being structured on the first application website in a first format, a first number of locations, and/or a first webpage hierarchy”.  Therefore, respectfully, Examiner does not find Applicant’s above arguments to be persuasive.
As such, Claim 1 is rejected under AIA  35 U.S.C. 102(a)(1), as being un-patentable by Winters. 
Independent Claims 8 and 14 are basically similar to independent Claim 1.  
As such, Claims 8 and 14 are also rejected AIA  35 U.S.C. 102(a)(1), as being un-patentable by Winters, for similar rationale.
Winters, teaches all additional limitations of these dependent Claims as well, as evidenced by the citations and rationale presented in rejecting these Claims under AIA  35 U.S.C. 102(a)(1), hereinabove, in this office action.
 As such, Claims 4-5, 7, 11-12, 17-18, and 20 are rejected under AIA  35 U.S.C. 102(a)(1), as being un-patentable by Winters.

Rejections under 35 U.S.C. § 103:
Claims 2-3, 6, 9-10, 13, 15-16 and 19:
Applicant argues, in pages 7-10:
 “…Claims 2, 3, 6, 9, 10, 13, 15, 16 and 19 stand rejected under 35 U.S.C. § 103 as being unpatentable over Winters in view of Prabaker (US 2012/0143917). Applicant traverses these rejections because the pending claims are not disclosed or suggested by Winters and/or Prabaker. 
…
Neither Winters nor Prabaker disclose this subject matter of the original, pending claims. …
Prabaker does not cure the defective teachings of Winters. …
In light of the foregoing, Applicant respectfully submits that the pending claims are not disclosed or suggested by Winters and/or Prabaker. Therefore, Applicant respectfully requests withdrawal of the rejections and allowance of the pending claims.”



Examiner respectfully disagrees.  Claims 2-3, 6, 9-10, 13, 15-16 and 19, which depend on rejected independent Claims 1, 8, or 14, inherit the deficiencies of their respective parent Claim.  And Examiner maintains that Winters, in view of Prabaker, teaches all additional limitations of these dependent Claims as well, as evidenced by the citations and rationale presented in rejecting these Claims under AIA  35 U.S.C. 103, hereinabove, in this office action.
 As such, Claims 2-3, 6, 9-10, 13, 15-16 and 19 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Winters, in view of Prabaker.  


Conclusion
8.	Claims 1-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191